Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 27, 2012, by and among RADIUS HEALTH, INC., a Delaware corporation
(“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, in its capacities as agent
(“Agent”) and a Lender (as defined below), and OXFORD FINANCE LLC, in its
capacity as a Lender (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the lenders signatory thereto from time to time (each a
“Lender” and, collectively, “Lenders”) and Agent are parties to that certain
Loan and Security Agreement, dated as of May 23, 2011 (as amended, supplemented,
replaced and otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders and Agent have agreed to provide to Borrower certain loans in accordance
with the terms and conditions thereof;

 

WHEREAS, Borrower, Lenders and Agent desire to amend certain provisions of the
Loan Agreement as provided herein subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

 

1.                                      AMENDMENT TO LOAN AGREEMENT. Subject to
the terms and conditions of this Amendment, including, without limitation,
Section 6 of this Amendment, the Loan Agreement is hereby amended as of the
First Amendment Effective Date (as defined below) as follows:

 

(a)          Section 6.2(c) of the Loan Agreement is hereby amended by:

 

(i)            adding the word “material” directly after the words “copies of
all” and directly before the words “statements, reports and notices”;

 

(ii)           adding the word “material” directly after the words “and all” and
directly before the words “documents filed with the Securities and Exchange
Commission”;

 

(iii)          adding the following proviso to the end of clause (c):

 

“provided, that such material statements, reports and notices may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the

 

--------------------------------------------------------------------------------


 

date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at www.radiuspharm.com or on the SEC’s EDGAR
system or any successor system thereto, and notifies Agent and each Lender of
such posting via facsimile, overnight courier, electronic mail (to an e-mail
address provided by Agent and the respective Lenders from time to time), or mail
as provided in Section 10.2; provided, further, that the filing of any
Form 10-K, Form 10-Q, Form 8-K or any proxy statements with the SEC shall be
deemed material for purposes of this Section 6.2. ”

 

Section 6.3, Financial Statements, of the Loan Agreement is hereby amended by
adding the following sentence to the end thereof:

 

“Notwithstanding anything herein to the contrary, documents required to be
delivered pursuant to this Section 6.3 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at www.radiuspharm.com or on the SEC’s EDGAR system or any
successor system thereto, and notifies Agent and each Lender of such posting via
facsimile, overnight courier, electronic mail (to an e-mail address provided by
Agent and the respective Lenders from time to time), or mail as provided in
Section 10.2. ”

 

2.             WAIVER. Subject to the conditions set forth in Section 3 below,
Administrative Agent and Lenders hereby waive an Event of Default under
Section 8.1(b) of the Loan Agreement solely as a result of (a) Borrower’s
failure, prior to the date hereof, to deliver such statements, reports and
notices required to be delivered pursuant to Section 6.2(c) of the Loan
Agreement to the extent that such statements, reports and notices are, as of the
date hereof, posted on the Borrower’s website or the SEC’s EDGAR system, and
(b) Borrower’s failure to deliver copies of financial statements by the delivery
method required by Section 6.3 of the Loan Agreement prior to the date hereof.

 

3.             CONDITIONS TO EFFECTIVENESS. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) upon which Agent
shall notify Borrower in writing that each of the conditions specified below
have been satisfied as determined in Agent’s sole discretion:

 

(a)           No Default or Event of Default shall have occurred and be
continuing;

 

(b)           Agent shall have received one or more counterparts of this
Amendment, duly executed, completed and delivered by Agent, each Lender and
Borrower;

 

(c)           Borrower shall have paid all fees, costs and expenses due and
payable as of the date hereof under the Loan Agreement and the other Debt
Documents; and

 

2

--------------------------------------------------------------------------------


 

(d)           Agent shall have received all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Amendment.

 

4.             REAFFIRMATION OF DEBT DOCUMENTS. By executing and delivering this
Amendment, Borrower hereby expressly (i) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement, the Notes and the other Debt Documents,
(ii) agrees that this Amendment shall be a “Debt Document” under the Loan
Agreement and (iii) agrees that the Loan Agreement, the Notes and each other
Debt Document shall remain in full force and effect following any action
contemplated in connection herewith.

 

5.             REAFFIRMATION OF GRANT OF SECURITY INTEREST IN COLLATERAL.
Borrower hereby expressly reaffirms, ratifies and confirms its obligations under
the Loan Agreement, including its mortgage, grant, pledge and hypothecation to
the Agent for the benefit of the Agent and each Lender, of the lien on and
security interest in, and all of its right, title and interest in, all of the
Collateral.

 

6.             NO OTHER AMENDMENTS OR WAIVERS. Except for the amendment set
forth in Section 1 of this Amendment, the Loan Agreement and the other Debt
Documents shall remain unchanged and in full force and effect. The waiver in
this Amendment is applicable only to the specific matters set forth in Section 2
above for the time period specified therein, and does not constitute a future
waiver or consent nor a consent to anything other than the matters expressly set
forth herein. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any Loan Party’s
Obligations under or in connection with the Loan Agreement and any other Debt
Document or to modify, affect or impair the perfection or continuity of Agent’s
security interest in, (on behalf of itself and Lenders) security titles to or
other liens on any Collateral for the Obligations.

 

7.             REPRESENTATIONS AND WARRANTIES; LIENS; NO DEFAULT, NO CONFLICT.
Borrower hereby represents, warrants and covenants with and to the Agent and
Lenders as follows: (i) all of the representations and warranties set forth in
the Debt Documents continue to be true and correct in all material respects as
of the date hereof, except to the extent such representations and warranties by
their terms expressly relate only to a prior date (in which case such
representations and warranties shall be true and correct as of such prior date);
(ii) there are no Defaults or Events of Default that have not been waived or
cured; (iii) Agent has and shall continue to have valid, enforceable and
perfected first-priority liens, subject only to Permitted Liens, on and security
interests in the Collateral and all other collateral heretofore granted by
Borrower to Agent, for the benefit of the Agent and each Lender, pursuant to the
Debt Documents or otherwise granted to or held by Agent, for the benefit of the
Agent and each Lender; (iv) the agreements and obligations of Borrower contained
in the Debt Documents and in this Amendment constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (v) the execution, delivery and performance of this Amendment by
Borrower will not violate any law, rule, regulation or order or contractual
obligation or

 

3

--------------------------------------------------------------------------------


 

organizational document of such Loan Party and will not result in, or require,
the creation or imposition of any lien, claim or encumbrance of any kind on any
of its properties or revenues.

 

8.             ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Amendment with its counsel.

 

9.             SEVERABILITY OF PROVISIONS. In case any provision of or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

10.          RELEASE.

 

(a)           In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby fully, absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Lenders and
all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower, or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Loan
Agreement, or any of the other Debt Documents or transactions thereunder or
related thereto.

 

(b)           Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(c)           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

11.          FURTHER ASSURANCES. Borrower hereby agrees that at any time and
from time to time, at the expense of Borrower, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that

 

4

--------------------------------------------------------------------------------


 

Agent or Lenders may reasonably request, in connection with this Amendment, or
to enable them to exercise and enforce their rights and remedies under this
Amendment, the Loan Agreement and the other Debt Documents.

 

12.          COSTS AND EXPENSES. Borrower shall be responsible for the payment
of all fees, costs and expenses incurred by Agent and Lenders in connection with
the preparation and negotiation of this Amendment, including, without
limitation, any and all fees and expenses of Agent’s in-house and outside
counsel. All fees, costs and expenses shall be due and payable upon demand of
Agent, and if not paid promptly upon such demand, all such fees, costs and
expenses shall become part of the Obligations.

 

13.          REFERENCE TO THE EFFECT ON THE LOAN AGREEMENT.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as modified
by this Amendment.

 

(b)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Agent or any Lender, nor constitute a waiver of any
provision of the Loan Agreement or any other documents, instruments and
agreements executed or delivered in connection with the Loan Agreement.

 

14.          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

15.          SUCCESSORS/ASSIGNS. This Amendment shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Debt Documents.

 

16.          HEADINGS. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

17.          ENTIRE AGREEMENT. The Loan Agreement and the other Debt Documents
as and when amended through this Amendment embody the entire agreement between
the parties hereto relating to the subject matter thereof and supersede all
prior agreements, representations and understandings, if any, relating to the
subject matter thereof.

 

18.          COUNTERPARTS. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument. Delivery of an
executed signature page of

 

5

--------------------------------------------------------------------------------


 

this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

[Signature Pages to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed and delivered as of the day and year
specified at the beginning hereof.

 

 

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ B. N. Harvey

 

Name:

B. N. Harvey

 

Title:

CFO

 

[Signatures Continue on Following Page]

 

S-1

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Jacqueline K. Blechinger

 

Name:

Jacqueline K. Blechinger

 

Title:

Duly Authorized Signatory

 

[Signatures Continue on Following Page]

 

S-2

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

OXFORD FINANCE, LLC

 

 

 

 

 

By:

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President - Finance, Secretary & Treasurer

 

[End of Signature Pages]

 

S-3

--------------------------------------------------------------------------------